Citation Nr: 1735591	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1990 to December 1994, and from January 2003 to January 2004.  He also had periods of service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In June 2014, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

A February 2016 rating decision granted service connection for major depressive disorder, recurrent, with anxious distress (previously recharacterized in the June 2014 Board remand as a psychiatric disorder other than PTSD).  Thus, that issue is no longer on appeal.


FINDINGS OF FACT

1.  There is no credible supporting evidence that the Veteran experienced military sexual trauma occurred. 

2.  The Veteran does not have PTSD that is due to a corroborated in-service stressor event, or to fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify in the May 2007 letter.  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

Pursuant to the June 2014 Board remand, that found the November 2010 VA examination inadequate due to its failure to consider the Veteran's claimed military sexual assault and failure to provide an etiological opinion regarding non-PTSD psychiatric disorder, VA provided another examination in January 2016 to obtain medical evidence as to the nature and likely etiology of the claimed disorder.  The January 2016 examination and medical opinion are adequate because the VA examiner, a clinical psychologist, performed the examination and issued a medical opinion based on a thorough review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that although the June 2014 Board remand found the November 2010 VA examination inadequate due to its failure to consider the claimed MST and non-PTSD psychiatric disorder, the examination was wholly adequate and thorough in its opinion and rationale as to PTSD due to combat service in Somalia.  As such, on the matter pertaining to only PTSD due to combat service, the examination is adequate and of probative evidence.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM-V, effective August 4, 2014 and DSM-V applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

The law provides that if a PTSD claim is based on an in-service personal assault, which includes military sexual trauma (MST), a veteran is required to provide corroborating evidence to substantiate the occurrence of the stressor.  38 C.F.R. § 3.304 (f)(5); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. 

Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

The Veteran asserts that he is entitled to service connection for PTSD.  He contends that he has PTSD as a result of military sexual trauma during service.  In the alternative, the Veteran's PTSD stems from the military hostile activity he faced in Somalia.  

Service treatment records, to include the December 1994 and December 2003 service separation examination report, are negative for any complaints, diagnoses, or treatment for a psychiatric disorder or notations specifically related to an in-service sexual assault.  The Board notes that although symptoms of depression and anxiety was noted with onset in 1999 and had multiple diagnoses of depressive disorder and anxiety disorder during the Veteran's second period of active service from March 2003 to December 2003, the Veteran has been service connected for the condition (major depressive disorder, recurrent, with anxious distress) as noted above.  

However, the Board notes that in April 1999, the Veteran reported that his unit was shot at during a peacekeeping mission in Somalia, in which he reported that he was not fearful of losing his life.  Additionally, in a November 2001 VA record, the Veteran reported active duty as a combat engineer working with demolition and explosives in a peacekeeping operation in Somalia, the note indicated there was no imminent danger and that no PTSD symptoms were reported.  

A July 2007 VA treatment record assigned diagnoses of major depressive disorder (MDD), single episode, partial remission, anxiety disorder not otherwise specified (NOS), and rule out PTSD from childhood in Philippines.

An August 2007 VA record noted the Veteran was treated for depression, anxiety, and PTSD.  The Veteran also had reported military combat stressors during deployment to Somalia in 1994.  The record also noted the Veteran's report of traumas in the military, to include witnessing a helicopter that went into the ocean in which the Veteran was required to look for the passengers overboard.  The Veteran also had reported he had small arms fire on a few occasions and for the first time reported that he felt fearful for his life during the traumas.  The Veteran reported that he got triggered by loud noises.  The Veteran was referred to PTSD for a complete evaluation.  

In a September 2007 VA treatment record, the Veteran reported for the first time that he was molested by other soldiers in 1993.  The evaluating psychiatrist diagnosed PTSD due to MST for the first time based on the Veteran's report.  

In a September 2007 military correspondence, the Veteran requested records related to a 1993 incident in which he was brought to a base clinic.  There remains no available service treatment records found related to a 1993 incident.

In an October 2007 military correspondence, the Veteran indicated that during one of his attacker's Court Martial hearing, he had suffered from a head trauma and was never fully informed of what the hearing was all about when he appeared as a witness in the dismissed Court Martial hearing.

An October 2007 VA treatment record noted that a VA psychiatrist, who had been treating the Veteran's symptoms of depression and anxiety since 2004, had suspected the Veteran had PTSD.  The record also noted the Veteran had enrolled in the "Risperidone Treatment for Military Service Related Chronic Post Traumatic Stress Disorder" study from October 2007 to November 2007.

Post-service treatment records indicate that from 2007, the Veteran has participated in continued and constant treatment for his PTSD due to MST in various outpatient and inpatient group and individual therapies, at times overlapping.  

From January 2008 to April 2008, the Veteran participated in the Sierra Group inpatient therapy for Veterans with PTSD secondary to MST.  In February 2008, the Veteran was admitted to the Albuquerque VA medical center (VAMC), Ward 7 for expressing suicidal ideation in the Sierra Group therapy.  During treatment with the Sierra Group, the Veteran was diagnosed with suicidal ideation, depression, anxiety, PTSD, and insomnia.

The Board notes that from 2008 to 2017, VA treatment records note the Veteran had been receiving treatment for his MST-related PTSD, with ongoing diagnosis of PTSD.  The Board notes that these records failed to indicate whether the Veteran's STRs or entire medical treatment history was reviewed.  

In a June 2008 SSA record, a psychiatric evaluation at the Presbyterian Medical Services (PMS) Rio Rancho Family Health Center was conducted.  The evaluating psychiatrist diagnosed severe PTSD, major depression, recurrent, moderate, and generalized anxiety and found the Veteran had severe PTSD related to his military sexual assault that was not responding to treatment and was complicated by depressive symptoms.  There was no indication whether the Veteran's STRs or entire medical treatment history was reviewed.  

VA records show that the Veteran participated in Bay Pines VAMC inpatient residential PTSD treatment in Center for Sexual Trauma Treatment Services (CSTS) from October 2008 to November 2008.  During inpatient residential treatment, the Veteran was diagnosed with PTSD and MDD on admission and discharge.  There was no indication whether the Veteran's STRs were reviewed or whether a complete review of the Veteran's treatment records was conducted.

SSA records show that after a mental status evaluation in September 2008 at the Rape Crisis Center of Central New Mexico, the Veteran was diagnosed with PTSD.  There was no indication whether the Veteran's STRs or post service records were reviewed in conjunction with the evaluation.

An October 2008 letter by the Office of Personnel Management (OPM) indicated that after a review of the Veteran's medical records, the Veteran was found to be disabled for his position as a Lead Transportation Security Officer, due to depressive disorder, generalized anxiety disorder, and PTSD.  There was no indication whether the Veteran's STRs were reviewed or whether a complete review of the Veteran's treatment records was conducted.  

As of November 2008, the Veteran was found disabled by the SSA based on his allegations of sleep apnea, tinnitus, PTSD, depression, severe anxiety, left knee problems, and low back pain.  The reviewing examiner noted the Veteran's psychological allegations were severe and resulted in marked functional limitations.

The Veteran submitted a January 2009 private opinion in support of his claim.  The evaluating psychiatrist opined that after review the Veteran's records, that it was "more likely than not that the Veteran's PTSD/anxiety/depression is a direct result of personal assault/military sexual trauma that he experienced while in active duty Marines, that occurred in a U.S. military base in Camp Lejeune in North Carolina."  The examiner did not provide any further rationale in support of the opinion nor did he indicate what records were reviewed.

The Veteran was afforded a VA examination in November 2010.  At examination, the examiner diagnosed major depressive disorder but found the Veteran did not meet the criteria for a diagnosis of PTSD.  After a thorough review of the Veteran's claims file and a detailed examination of the Veteran, the examiner opined that the Veteran's claimed PTSD was less likely as not caused by or a result of the Veteran's allegations of being fired upon by Somali's while serving in Operation Continued Hope in Somalia from January 1994 to April 1994.  The examiner's rationale was based upon review of the VA medical records, claims file records, and clinical interview with the Veteran.  The examiner noted it was clear that the Veteran was undergoing a significant amount of psychological distress and dysfunction.  The examiner noted the Veteran had been treated at the New Mexico VA for psychological symptoms since 1998 with initial diagnoses of depressive disorder NOS and anxiety disorder NOS.  However, the examiner highlighted that a diagnosis of PTSD nor any symptoms or stressors were noted in the records until August 2007.  The examiner indicated it was notable that the Veteran denied military trauma and had even stated that while his platoon was fired upon on occasion, he was not fearful of losing his life during the 1999 examination.  The examiner noted that this statement was repeated in a 2004 mental health evaluation.  The examiner noted that the veteran's mental health treatment at that time focused on personal life stressors and general stress management.  As a result, the examiner found it was puzzling as to why the veteran neglected to disclose traumatic military events or PTSD symptoms during this 8 year period, leading to the presentation of a confusing and inconsistent history.

The examiner additionally found the Veteran performed poorly on a measure of effort and motivation, which indicated a suggestion of a pattern of symptom exaggeration.  The examiner found as a result that it was possible that the Veteran's endorsement of symptoms on the PCLC was inaccurate or exaggerated, and that this may also be reflected in his self-reported history.  The examiner, therefore, opined that the diagnosis of PTSD may not be an accurate reflection of or cause of the Veteran's psychological distress at the time of examination.  The examiner noted that this was why she did not diagnose the Veteran with PTSD as the examiner was concerned about possible symptom exaggeration.  The examiner noted that since the Veteran was clearly in a state of psychological distress, the symptom exaggeration may be a "cry for help", or an attempt to elicit assistance from others, though the specific motive was not gleaned from the evaluation.  The examiner also opined that the Veteran's allegations of being fired upon by Somali's was less likely than not contributing to his current psychological distress since early medical records clearly stated that he endorsed being fired upon, but that this was not traumatic for him in the 1999 or 2004 evaluations.  The examiner noted that it was unclear why the veteran's account of events had changed over the years, but due to the possibility of symptom exaggeration, the validity of his account was questionable.

SSA records show that from January 2012 to July 2013, the Veteran participated in the PMS Rio Rancho Family Health Center group therapy.  During treatment, the Veteran was diagnosed with unspecified mood disorder and PTSD.

SSA records show an August 2013 note by the Sage Neuroscience Center that the Veteran met the criteria for both PTSD and MDD, moderate to severe, recurrent, and his eating disorder.  There was no indication whether the Veteran's STRs or post service records were reviewed in conjunction with the evaluation.

The Veteran was provided another VA examination in January 2016.  After the examiner noted the Veteran's report regarding his military sexual assault in the winter of 1993, the examiner noted a December 2015 JSRRC Memorandum that found there was no record of the Court Martial for one of the attackers that the Veteran had reported.  The examiner also acknowledged the May 2009 collateral letter from fellow service member J.S.  However, the examiner noted J.S.'s letter did not confirm the Veteran's claim of a military sexual trauma event.  The examiner noted the letter was a retrospective account, and not documentation made "during the approximate time frame of the claimed personal assault/military sexual trauma."  The examiner noted the letter detailed the physical aggression and anger management problems of the Veteran, but not of others toward the Veteran.  Furthermore, the examiner noted there was no documentation found in STRs and/or military personnel records to show incidents of aggression either towards or from the Veteran and others in his unit during the approximate time frame of the claimed personal assault/military sexual trauma.  As a result, the examiner opined that the letter from J.S. did not constitute adequate evidence of "markers" to show that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  The examiner referenced the Veteran's October 2007 statement that the nature of the experience prevented him from reporting the crime at once, because he feared being killed by those involved in the assault.  The Veteran had also stated in the statement that there were two separate occasions of being assaulted physically and sexually while stationed in Camp Lejeune, North Carolina.  The examiner noted that during examination, the Veteran only discussed one incident of personal assault.  The Veteran also had stated that he was taken to an aid station following an assault; however, the examiner noted there was no documentation of such treatment found in the STRs.  The examiner noted the Veteran's November 2007 statement that he did not report his sexual assault to the authority.  The examiner noted the Veteran's psychiatric history was documented as of 1999, with visits to the VA medical center from 1999 to 2006, and to 377th Medical Group in 2003, with symptoms of depression and anxiety noted, diagnoses and psychiatric medications prescribed for Depression NOS and Anxiety NOS, mild-moderate range and periods of remission, in the context of psychosocial stressors.  However, the examiner noted that there was no documentation of the Veteran's disclosure about MST, or diagnosis for PTSD/MST until 2007 and the Veteran's subsequent claims for service connection for PTSD/MST.  The examiner noted that the Veteran did not report the MST incident to legal authorities and/or the chain of command.  The examiner noted the STRs show the Veteran did not present for medical care or mental health care around the time of the claimed incident and there was no evidence to show that there were changes in the Veteran's military performance and/or status during the approximate time frame of the claimed personal assault/military sexual trauma.  Given there was no evidence found to confirm the claimed in-service MST related event or "markers" that would verify the event claimed by the Veteran, the examiner opined that there was no basis upon which to attribute symptoms of either PTSD or symptoms of any other chronic psychiatric condition defined by DSM-V, to the claimed MST stressor event and that it was less as likely as not that the symptoms of the current diagnosed mental disorder were the result of the in-service MST related event claimed by the Veteran.  

With regard to the non-sexual assault stressors, the January 2016 VA examiner noted the Veteran's reports of several stressor events during his one month service in Somalia in 1994.  The examiner noted the Veteran's combat exposure scale score results indicated light exposure to combat circumstances.  Specifically, the examiner found the Veteran did have occasion to discharge weapon(s) in direct combat with the enemy; the Veteran did witness wounded in action and/or killed in action coalition forces, civilians and/or the enemy; and the Veteran did fear there was great danger of being killed.  However, the examiner opined that regarding the claim for PTSD, combat-related duty in Somalia, the Veteran did not meet full criteria to DSM-V and noted as a result, that a DSM-V diagnosis for PTSD, combat related, was precluded.  The examiner opined that it was less likely than not the Veteran's claimed PTSD was incurred in or caused by the claimed in-service event.  The examiner's rationale noted caution regarding diagnostic findings of invalid psychological testing.  Specifically, the examiner found that the degree and extent of protocol invalidity on both the PAI and the MMPI-2-RF was so significantly substantial as to diminish the confidence with which the examiner could formulate medical opinions about the diagnostic status of the Veteran, his functional impairments, and about the nexus of these to his military service.  The examiner noted that the data available to the examiner was all based upon Veteran self-report (his lay statements, and his self-reports to clinicians).  The examiner found that the psychological testing measures during examination showed that the Veteran's self-report had a very high probability of being invalid.  The examiner further noted that given that findings across measures showed a statistically invalid psychological testing profile, in the context of the VA examination, the examiner was unable to identify psychological test findings consistent with the deficits and symptoms claimed by the Veteran.  The examiner found that the test results were likely to contain considerable distortions and were unlikely to provide an accurate reflection of the Veteran's objective clinical status.  

Analysis

PTSD - MST

Where, as here, a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran contends that in the winter of 1993, he was sexually assaulted by six fellow servicemen.  The Veteran stated that he did not report the incident.  The Veteran also indicated that at the end of 1994, he went to a Court Martial for one of his attackers.  However, the Veteran reported that the attacker had threatened him to say he "liked it."  The Veteran indicated that he complied and the Court Martial was ultimately dismissed.   

Upon review of all the evidence of record, lay and medical, the Board finds that the alleged stressor, military sexual trauma, is not corroborated by the evidence of record.

Service personal records are silent for mention of any changes in the Veteran's performance during his first period of active service subsequent to the claimed 1993 MST assault.  On his separation examination from his first period of active service in December 1994, the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  The Veteran also denied a history of piles or rectal disease or head injury.  However, the Veteran reported hearing loss, gum disease, allergy to iodine, chronic bilateral knee pain, and chronic lower back pain during the December 1994 separation examination.  

The Veteran also had provided conflicting lay statements.  In a March 2013 VA treatment record, the Veteran denied a childhood history of sexual trauma.  However, the Veteran also reported multiple instances of childhood sexual abuse in various VA treatment records, to include during the January 2016 VA examination.  The Veteran also had claimed in the January 2016 VA examination that he was brought to an officer after his MST assault and did not report his MST incident.  He reported that he was thereafter released, failing to indicate he received treatment for his assault.  However, the Veteran reported in a September 2007 military correspondence and an October 2007 statement that he had received treatment for an assault that included being hit by a baseball bat in the face in which the Veteran nearly died.  There are no service treatment records in 1993 noting such treatment.  The Board also highlights that the Veteran denied on the September 1994 separation examination of a head injury.  This weighs heavily against the credibility of the Veteran's MST assertions.  Moreover, the Veteran had reported in an October 2007 military correspondence that during one of his attacker's Court Martial hearing, he had suffered from a head trauma and was never fully informed of what the hearing was all about when he appeared as a witness in the dismissed Court Martial hearing.  However, in subsequent statements, the Veteran indicated he was aware of the purpose for the Court Martial hearing when he reported that he had gone to a Court Martial hearing for one of his attackers and stated the attacker threatened him to tell the military lawyers that he "liked it," referring to the assault.  The Veteran reported that when he was asked by the military counsel, he said he liked it and the case was dismissed.  Furthermore, a December 2015 JSRRC memorandum indicated that there was no record of the Court Martial incident that the Veteran had reported.  This also weighs heavily against the credibility of the Veteran's MST assertions.  

The Board acknowledges the fellow service member's May 2009 letter in support of the Veteran's PTSD claim.  However, as noted by the January 2016 VA examiner, the letter's content did not confirm the Veteran's MST incident.  The letter reported hazing, but failed to provide a time frame of any military sexual trauma.  The letter also noted the Veteran's antisocial, withdrawn, and aggressive state, but failed to report any physical attacks made toward the Veteran.  The Board also reiterates that the letter was a retrospective account, without mention as to the particular period of the Veteran's reported aggression.  As such, the letter is not an adequate evidence of a marker to show that the Veteran exhibited expected symptoms and behaviors consistent with behavioral changes following the claimed MST incident.

The Board also acknowledges the VA and private treatment records that have diagnosed the Veteran with MST-related PTSD.  However, the Board notes that these records failed to indicate whether a thorough review of the STRs as well as a complete review of all pertinent medical records were conducted in forming the diagnosis.  Although such opinions are evidence that must be considered, as current regulations allow for medical examiners to comment on whether a sexual assault incident occurred, such opinions nevertheless are subject to weighing of their probative value on the basis of factors such as consistency with the actual history of the Veteran's service.  In this case, the examiners appeared to have based their opinions solely on the Veteran's own account, without reviewing the record to assess the accuracy of that account.  While they are thus entitled to a modicum of probative value, that value is very slight.  The Board instead accords much greater evidentiary weight  to the January 2016 VA psychiatric evaluation report.  The examination report included a review of the record and interview of the Veteran, and provided a complete rationale for the opinion.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record, considered evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  As described above, the opinion concluded that there was no evidence found to confirm the claimed in-service MST related event or "markers" that would verify the MST related event claimed by the Veteran, and thus, there is no basis upon which to attribute symptoms of either PTSD or symptoms of any other chronic psychiatric condition defined by DSM-V, to the claimed MST stressor event. 

While the Board acknowledges the Veteran's assertion that a sexual assault occurred in service, the Board finds there is nothing in the Veteran's service records to corroborate his allegations.  The Board emphasizes that the mere fact that the Veteran did not report the incident is not evidence that the assault did not occur.  Rather, in this case it is the lack of markers in service records that weighs against the claim that such an assault happened.  Additionally, for the reasons set forth above, the Board does not find the submitted lay statements to be credible or persuasive evidence to corroborate the alleged event.  The Board finds there is no credible, reliable, persuasive, or probative evidence in the record that the Veteran's in-service stressor occurred.  Accordingly, service connection for PTSD due to MST must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

PTSD - Combat Related

The Board has reviewed the evidence, but finds service connection for combat-related PTSD is not warranted as the medical evidence does not show a diagnosis of PTSD in conformance with the DSM-IV or V criteria.  Weighing against the claim are the November 2010 and January 2016 VA examination reports.  The November 2010 VA examiner found that the Veteran performed poorly on a measure of effort and motivation, which indicated a suggestion of a pattern of symptom exaggeration.  As a result, the examiner opined that the diagnosis of PTSD may not be an accurate reflection of or cause of the Veteran's psychological distress at the time of examination.  The examiner acknowledged the Veteran's state of psychological distress and noted that the symptom exaggeration may have been a "cry for help", or an attempt to elicit assistance from others, though she noted the specific motive was not gleaned from the evaluation.  The examiner further opined that the Veteran's allegations of being fired upon by Somali's was less likely than not contributing to his current psychological distress and based the rationale on evaluations in 1999 and 2004 which clearly endorsed the Veteran was fired upon, but that the records noted this was not traumatic for the Veteran.  The examiner noted that it was unclear why the Veteran's account of events had changed over the years, but due to the possibility of symptom exaggeration, the validity of his account was questionable and as a result, the VA examiner did not diagnose the Veteran with PTSD.  

The January 2016 VA examiner also did not diagnose the Veteran with PTSD based on symptom exaggeration.  Specifically, the VA examiner noted that she relied on three sources of data, review of the medical and personnel records, the Veteran's self-report and structured diagnostic interview, and psychological test findings.  The examiner noted that the findings were not consistent across sources and thus, used specialized psychological testing to evaluate validity concerns surrounding the Veteran's self-report.  The examiner noted the Veteran asserted more frequent and intense emotional and behavioral problems on self-report measures than found in clinical notes and upon interview inquiry.  On PAS screening, the resulting score indicated a markedly high probability that the Veteran experienced emotional and behavioral problems.  On Miller Forensic Assessment of Symptoms Test (M-FAST), the resulting score exceeded the total score of 6, the cut off score that indicates a very high statistical probability of symptom exaggeration.  The examiner noted the Veteran endorsed symptoms that had atypical severity and pervasiveness, rarely seen in combinations and extremely rare in genuine psychiatric patients, and/or inconsistent with recognized psychiatric disorders.  The examiner found that the tests' findings suggested the Veteran readily endorsed unusual symptoms in the context of the examination to a degree that exceeded the customary range of endorsements.  After testing, the examiner found that the psychological testing measures ultimately showed that the Veteran's self-report had a very high probability of being invalid and that test results were likely to contain considerable distortions and were unlikely to provide an accurate reflection of the Veteran's objective clinical status.  In addition to finding the Veteran's self-report unreliable, the VA examiner found that on the combat exposure scale, the Veteran's score indicated light exposure to combat circumstances.  However, the examiner found that the Veteran did not meet the DSM-V diagnosis for combat-related PTSD.  Specifically, the Veteran only met Criterion A for combat-related PTSD.  

The Board places substantial weight of probative value on the November 2010 and January 2016 VA examiners' opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  These opinions reflect a full review of the evidence of record, the Veteran's STRs, a detailed interview of the Veteran, and with the medical literature available on the medical question at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

Although the Veteran's post-service VA treatment records show a history of PTSD treatment, the evidence of record pertinent to the instant appeal do not show a current diagnosis of PTSD related to the Veteran's hostile military activity in Somalia that is based on a review of the entire claims file, to include STRs and post service medical records.  Furthermore, the Board highlights the inconsistencies in the Veteran's statements of fear of hostile military activity.  Specifically, an April 1999 VA treatment record showed a mental health evaluation that noted the Veteran's unit was fired upon on occasion but that the Veteran was not fearful of losing his life.  Additionally, a November 2001 VA treatment record noted upon mental health evaluation that the Veteran had four years active duty as a combat engineer working with demolition and explosives during a peacekeeping operation in Somalia.  The note indicated there was no imminent danger and no PTSD symptoms reported.  July 2002 and May 2004 VA mental health assessments reiterated that the Veteran did not fear of losing his life when his unit was fired on occasion in Somalia.  As such, the Board finds this weighs heavily against the credibility of the Veteran's subsequent statements that he feared for his life during the hostile attacks in Somalia, of which the VA treatment records relied upon in determining PTSD.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).

The Board acknowledges the VA treatment records that have assigned a diagnosis of PTSD.  However, the Board reiterates the VA treatment records failure to indicate review of the entire claims file, to include STRs and post-service medical records, and reliance on the Veteran's inconsistent self-reports of hostile military activity-related fear.  Furthermore, the VA treatment records noting PTSD treatment was related to the Veteran's claimed military sexual trauma.  As such, these opinions have considerably less to no probative weight.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board reiterates that the Veteran's statements regarding fear of hostile military active is inconsistent and the more probative evidence of record, specifically the November 2010 and January 2016 VA examinations, have found symptom exaggeration and unreliable self-reporting from the Veteran.  As noted above, these VA examinations have opined that the Veteran did not have a diagnosis of combat related PTSD and these examiners had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiners' medical opinions significantly greater probative weight.  The January 2016 VA examiner also provided a detailed account of the testing administered during the examination and the meaning of the results.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that there is no diagnosis of PTSD.

The Board also finds the Veteran's inconsistent lay statements are less probative or persuasive than the medical evidence finding that the Veteran does not meet the DSM-IV or V criteria for PTSD.  Indeed, as noted above, psychiatric testing has been performed, and the VA examiners relied on such testing as well as their expertise and training in psychology.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1342 (Fed. Cir. 2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

In summary, the most probative evidence of record establishes that there is no current diagnosis of PTSD due to fear of hostile enemy military activity.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


